Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 08/06/2021. By this amendment,
Claims 1, 9, 10, 12, 15 have been amended.
Claims 1-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven H. VerSteeg (#58,087) on 09/01/2021. The Application has been amended as follows:
IN THE CLAIMS:
Please replace claims 1 and 15 as follows:
Listing of Claims
Claim 1: 
A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller is configured to:
create a host performance booster (HPB) read buffer table, wherein the HPB table includes logical block addresses (LBAs), physical block addresses (PBAs), and run lengths for the PBAs, wherein each LBA corresponds with a PBA, and wherein each run length corresponds with a number of sequential PBAs remaining;
determine that a transfer length is equal to or greater than the run length of the PBA, wherein each run length corresponds with a number of sequential PBAs remaining; and
deliver the HPB read buffer table to a host device.

Claim 15:
A data storage device, comprising:
	a memory device;
	a controller coupled to the memory device, wherein the controller is configured to determine that a transfer length is equal to or greater than a run length of a physical block address (PBA), wherein each run length corresponds with a number of sequential PBAs remaining; and
	means to create a host performance booster (HPB) read buffer table, wherein the HPB read buffer table includes logical block address (LBA) information, .

Allowable Subject Matter
Number of claims allowed: 20.
Allowed claims: 1-20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 9, and 15, each LBA corresponds with a PBA, and wherein each run length corresponds with a number of sequential PBAs remaining; determine that a transfer length is equal to or greater than the run length of the PBA, wherein each run length corresponds with a number of sequential PBAs remaining; and deliver the HPB read buffer table to a host device.
	The reference, Nair (US 2018/0341565), discloses a starting LBA, a corresponding PBA, and a run-length of written host blocks (written LBAs). The run-length is specified as a number of data sectors written (para 0022); however, Nair fails to disclose the system determines that a transfer length is equal to or greater than the run length of the PBA, and each run length corresponds with a number of sequential PBAs remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN BERTRAM/             Primary Examiner, Art Unit 2137